Citation Nr: 1440585	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  14-06 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a liver disability to include nerve damage.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In June 2010 the Veteran executed a VA Form 22-22a, Appointment of Individual as Claimant's Representative, appointing an Agent as his representative.  However, the VBMS claims file reveals that in July 2014 he executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, appointing Texas Veterans Commission as his new representative.  Moreover, the Board finds that this July 2014 VA Form 21-22 revokes all earlier representatives.  Therefore, the Board finds that no further clarification is needed from the Veteran as to his representation before going forward with this appeal. 

In June 2010 and January 2011 letters, the Veteran and his representative raised a claim of service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD) and for a total rating based on individual unemployability (TDIU).  Similarly, in July 2014 the Veteran raised claimed for an increased rating for his service-connected splenectomy, secondary service connection for diabetes mellitus and erectile dysfunction, and service connection for a left knee disorder as well as for upper and lower extremity neuropathy.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Initially, while the record shows that while the RO in November 2009 reviewed March 2008 to October 2009 treatment records from CAPRI from the Central Texas VA Health Care System, they did not associate these records with the claims file.  Moreover, while the Veteran appears to receive ongoing treatment for his many disabilities from neither his post-October 2009 treatment records from the Central Texas VA Health Care System nor his post-November 2012 treatment records from the Palestine VA Medical Center are found in the claims file.  Therefore, the Board finds that a remand to request these records is required.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).   

The Veteran appears to be claiming that the documented motorcycle accident he had while on active duty, which accident caused his already service-connected splenectomy with adhesions, fractured rib cage, and bowel obstruction, also injured his liver and caused a current disability.  Therefore, since service treatment records document a March 1975 motorcycle accident with splenectomy and a subsequent March 1976 hospitalization and surgery due to a bowel obstruction, the Board finds that a remand is also required to obtain a medical opinion as to the diagnosis of all current liver disabilities and their relationship, if any, to the in-service motorcycle accident and subsequent surgeries and/or his already service connected disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment); Also see 38 C.F.R. §§ 3.303, 3.310 (2013).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service liver problems following his motorcycle accident and any continued problems since that time.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Physically or electronically associated with the claims file the Veteran's March 2008 to October 2009 treatment records from CAPRI as well as his post-October 2009 treatment records from the Central Texas VA Health Care System and his post-November 2012 treatment records from the Palestine VA Medical Center.

3.  After undertaking the above development to the extent possible, schedule the Veteran for an examination.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  What are the diagnoses of all of the Veteran's liver disabilities, to include nerve damage?

(b) As to each diagnosed liver disability, to include nerve damage, is it at least as likely as not that it was caused or aggravated (i.e., permanently worsened) by the Veteran's military service, to include his documented March 1975 motorcycle accident and subsequent surgeries in March 1975 and March 1976?

(c)  As to each diagnosed liver disability, to include nerve damage, is it at least as likely as not that it was caused or aggravated (i.e., permanently worsened) by any of the Veteran's service-connected disabilities? 

In providing the requested opinions, the examiner should take into account the fact that the Veteran is credible to report on what he can feel and see, even when not documented in his medical records.  

In providing the requested opinions, the examiner should not rely solely on negative evidence.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then readjudicate the appeal, to include considering secondary service connection under 38 C.F.R. § 3.310 (2013).  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant laws and regulations including secondary service connection under 38 C.F.R. § 3.310 as well as citation to all evidence added to the claims file since the most recent supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

